UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                   No. 92-5569



UNITED STATES OF AMERICA,
                                                           Plaintiff-Appellee,


                                     versus


HENRY JOSEPH SANTA LUCIA,
                                                         Defendant-Appellant.




              Appeal from the United States District Court
                    for the Western District of Texas
                               May 7, 1993


Before POLITZ, Chief Judge, REAVLEY and BARKSDALE, Circuit Judges.

POLITZ, Chief Judge:

    Convicted on a guilty plea of engaging in a continuing criminal

enterprise in violation of 21 U.S.C. § 848(a), Henry Joseph Santa
Lucia   appeals,   contesting       the    voluntariness    of    his   plea   and

challenging his sentence.         Finding no error, we affirm.



                                   Background

    Santa Lucia pled guilty to the first of multiple counts of an

indictment     charging       participation    in   a   cocaine    distribution

operation.     The count to which he pled, a violation of 21 U.S.C.



§   848(a),    carries    a    statutory    minimum     penalty   of    20   years
imprisonment. Santa Lucia's plea bargain agreement recognized this

but it committed the government to seek a downward departure to not

more than 18 years because of Santa Lucia's assistance.                           As

promised,      at   sentencing   the   government    moved   for     a   downward

departure      to   18   years   imprisonment.      Santa    Lucia       objected,

insisting that he should be sentenced within the United States

Sentencing Guideline range of 151 to 188 months that would have

applied had his offense not been subject to a statutory minimum

sentence.1      The district court rejected this argument and imposed

an 18-year sentence.        This appeal followed.



                                    Analysis

  Santa Lucia raises two issues on appeal:           (1) the district court

impermissibly departed upward without explanation by sentencing

above    the   guideline    range   that    would   have    applied      absent   a

statutory minimim; and (2) his plea was involuntary because he

believed he would be sentenced within the 151-188 month range

absent unforeseen grounds for departure.            Neither contention has

merit.

  The 18-year sentence was a downward departure from the guideline

sentence, not, as Santa Lucia maintains, an upward departure.

U.S.S.G. § 5G1.1(b) provides:




   1
       After credit for acceptance of responsibility, Santa Lucia's
offense level was 34 and his criminal history category was I.


                                        2
     Where a statutorily minimum sentence is greater than the
     maximum   of  the   applicable   guideline  range,   the
     statutorily required minimum sentence shall be the
     guideline sentence.2

18 U.S.C. § 3553(e) authorizes the district court to sentence

"below a level established by statute as minimum sentence" upon

motion of the government indicating that the defendant has provided

"substantial assistance in the investigation or prosecution of

another person who has committed an offense." Consistent with this

provision and 28 U.S.C. § 994(n), U.S.S.G. § 5K1.1 p.s. permits a

downward departure from the guidelines sentence if the government

files a substantial assistance motion.3      The plain language of

these provisions admits of only one interpretation:      a sentence

below the statutory minimum is a downward departure from the

guideline sentence.     Contrary to Santa Lucia's argument, the

statutory minimum is the guideline sentence whether or not the

government moves for a reduction.4   And, upon appropriate motion by

    2
        See also United States v. Fields, 923 F.2d 358 (5th Cir.),
cert. denied, _____ U.S. _____, 111 S. Ct. 2066, 114 L. Ed. 2d 470
(1991).
     3
         Application Note 1 to § 5K1.1 p.s. declares:

         Under circumstances set forth in 18 U.S.C. §
         3553(e) and 28 U.S.C. § 994(n), as amended,
         substantial assistance in the investigation or
         prosecution of another person who has committed an
         offense may justify a sentence below a statutorily
         required minimum sentence.
     4
       See United States v. Hayes, 939 F.2d 509 (7th Cir. 1991),
cert. denied, _____ U.S. _____, 112 S. Ct. 896, 116 L. Ed. 2d 798
(1992). Santa Lucia also contends that the district court ignored
his assertion that he had cooperated with the government to the
best of his ability and instead relied solely on the government's
assessment of his assistance in selecting the 18-year sentence.
His argument rests on a misreading of the record. In affirming

                                 3
the government, the court may depart downward from such a statutory

minimum sentence.5

     Finally,    Santa   Lucia's   challenge   to   his   guilty   plea   is

foreclosed by circuit precedent.        As we held in United States v.

Jones,6 reliance on the erroneous advice of counsel relative to the

sentence likely to be imposed does not render a guilty plea

unknowing or involuntary. "As long as the defendant understood the

length of time he might possibly receive he was fully aware of his

plea's consequences."7     The court informed Santa Lucia during his

Fed.R.Crim.P. 11 allocution that a guilty plea would expose him to

a mandatory minimum sentence of 20 years and a maximum of life

imprisonment, a fine of $2 million, and supervised release.               No

more was required to inform Santa Lucia of his sentencing exposure.

     AFFIRMED.




that it was sentencing "based, not on the guideline level, but on
the government's recommendation," the court was referring to the
dispute about whether the guideline sentence was the statutory
minimum or the guideline level that would apply absent a statutory
minimum.

     5
           Three circuits addressing this matter have found
departures    from statutory minimum sentences appropriate upon
motion by the government. United States v. Ah-Kai, 951 F.2d 490
(2d Cir. 1991); United States v. Wade, 936 F.2d 169 (4th Cir.
1991); aff'd 112 S. Ct. 1840 (1992); United States v. Keene, 933
F.2d 711 (9th Cir. 1991).
     6
         905 F.2d 867 (5th Cir. 1990).

     7
        Jones, 905 F.2d at 868 (internal citations omitted); see
also United States v. Pearson, 910 F.2d 221 (5th Cir. 1990), cert.
denied, _____ U.S. _____, 111 S. Ct. 977, 112 L. Ed. 2d 1062 (1991).


                                    4